Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demakos, J.), rendered July 19, 1984, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which sought the suppression of certain statements.
*744Judgment affirmed.
The uncontroverted testimony at the Huntley hearing was that the defendant voluntarily accompanied the police officers to the precinct. Therefore, the defendant’s statement, made to police officers at the precinct, that he was at the victim’s apartment and watched as two assailants beat the victim, tied him up, and robbed him, and that he went outside and from there heard a gun being fired several times, was properly admitted in evidence at trial.
The evidence at trial consisted of that statement, an admission the defendant made to a witness that he had shot the victim, and evidence that when challenged, the defendant had changed his story about certain clothes he wore that had belonged to the deceased. Taking all of this evidence together, a rational trier of fact could have concluded that the defendant participated in the robbery and murder of the victim (see, Penal Law § 125.25 [3]; People v Contes, 60 NY2d 620, 621). Lazer, J. P., Thompson, Bracken and Rubin, JJ., concur.